*661The defendant was indicted, tried and convicted for carrying “brass knucks” concealed about his person. The question presented for review arises on exceptions reserved to the rulings of the trial court upon the exclusion of evidence and the giving of the general affirmative charge requested by the State.
The defendant offered to prove the particulars of the difficulty occurring between him and another, when the knuckles were drawn by the defendant. The trial court refused to allow this evidence to be introduced. This court affirms such ruling, holding that the particulars of such difficulty were wholly foreign to the issue upon which the jury were to pass.
The evidence of one of the witnesses for the defendant was in direct conflict with the evidence of the witnesses for the State, and it is, therefore, held that the giving of the general affirmative charge in favor of the State, withdrawing the credibility of such evidence from the consideration of the jury, was erroneous. The judgment is reversed, and the cause remanded.
Opinion by
Brickell, C. J.